PER CURIAM.
The judgments recovered January 14,1889, which this action was brought to enforce against the defendant, as a stockholder, were not in existence at the time of the trial of this action (December 13, 1892), but they had been superseded by the two judgments entered December 13, 1889, after a trial of the actions on the merits. By the trial on the merits, the damages recovered by the first judgment, of January 14, 1889, were diminished by $899.17, and the damages recovered by the second judgment, of January 14, 1889,' were diminished by $23.87. The plaintiff did not have the first two judgments modified so as to correspond with the recoveries, as he might have done; but, instead, he elected to enter new judgments, which became the measure of the liability of the corporation to .him. The corporation’s liability by the judgments of December 13, 1889, arose several months after this action was begun, and no executions have been issued on them, nor was it shown that they had not been paid. Section 24 of the act provides that a stockholder shall not be held personally liable for the debt of the corporation until a judgment has been recovered thereon, and an execution shall have been returned unsatisfied in whole or in part. The issuance and return, unsatisfied, of an execution on some other judgment, does not satisfy the statute. It must be on the judgment which is the foundation of the plaintiff’s suit. The judgment should be affirmed, with costs. All concur.